 Case 19-14379-amc         Doc 20   Filed 09/27/19 Entered 09/27/19 10:16:04          Desc Main
                                    Document     Page 1 of 2

                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                               PHILADELPHIA DIVISION

IN RE:                                             Case No. 19-14379-amc
                                                   Chapter 13
THEODOSIA BOYOU

Debtor(s).

                     REQUEST TO MARK OBJECTION TO PLAN MOOT


         Kindly mark the Objection to Confirmation of Plan filed by Movant, CitiMortgage, Inc. c/o
         Cenlar, on August 14, 2019 as moot as Debtor filed an Amended Plan on September 26, 2019
         which moots Movants Objection.




                                        By:      /s/ Daniel P. Jones, Esquire
                                               Daniel P. Jones, Esquire,
                                               Bar No: 321876
                                               Stern & Eisenberg, PC
                                               1581 Main Street, Suite 200
                                               The Shops at Valley Square
                                               Warrington, PA 18976
                                               Phone: (215) 572-8111
                                               Fax: (215) 572-5025
                                               djones@sterneisenberg.com
                                               Attorney for Creditor
  Case 19-14379-amc         Doc 20    Filed 09/27/19 Entered 09/27/19 10:16:04        Desc Main
                                      Document     Page 2 of 2

                                    CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that I caused a true and correct copy of the foregoing Request to be sent
by electronic means via the Court's CM/ECF notification system this 27th day of September 2019, to
the following:

Brad J. Sadek
Sadek and Cooper
1315 Walnut Street
Suite 502
Philadelphia, PA 19107
brad@sadeklaw.com
Attorney for Debtor


William C. Miller, Esq.
P.O. Box 1229
Philadelphia, PA 19105
wcmiller@ramapo.com
Chapter 13 Trustee


U.S. Trustee
Office of the U.S. Trustee
200 Chestnut Street
Suite 502
Philadelphia, PA 19106
USTPRegion03.PH.ECF@usdoj.gov
U.S. Trustee


and by standard first class mail postage prepaid to:

Theodosia Boyou
229 W Albemarle Avenue
Lansdowne, PA 19050
Debtor


                                          By:          /s/Daniel Jones, Esquire
